Citation Nr: 1100821	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  97-34 276A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Whether the Veteran was properly declared vocationally 
rehabilitated in November 2008, under Chapter 31, Title 38, of 
the United States Code.

(The matters of entitlement to service connection for a 
gastrointestinal disability, entitlement to a total rating based 
on individual unemployability due to service-connected 
disability, and entitlement to an extraschedular evaluation for 
low back strain with degenerative changes, currently assigned a 
40 percent schedular evaluation, are the subject of a 
concurrently but separately issued Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from July 1988 to August 1995.

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of a November 2008 administrative decision letter 
issued by the Department of Veterans Affairs (VA) Vocational 
Rehabilitation and Employment Division at the VA Regional Office 
(RO) in Wichita, Kansas, which determined that the Veteran's case 
had been placed in vocationally rehabilitated status.

In May 2010, the Veteran testified at a personal hearing before 
the undersigned Veterans Law Judge. A transcript of that hearing 
has been associated with the claims file.


FINDINGS OF FACT

1.  In May 2003, the Veteran began a program of vocational 
rehabilitation which involved obtaining and maintaining 
employment in the business field.

2.  In May 2006, the Veteran received a Bachelor of Arts Degree 
at Friends University and in May 2008, he received a Masters of 
Business Administration Degree--Executive Program at Friends 
University.

3.  The Veteran was declared vocationally rehabilitated in 
November 2008.

4.  The Veteran volunteered at the [redacted] as a 
Youth Counselor/Facilitator between August 2008 and December 
2008, following intensive, yet unsuccessful, efforts to secure 
employment in a business-related field.

5.  The Veteran's employment at the [redacted] was consistent 
with his aptitudes, interests, and abilities and utilized some of 
the academic or professional knowledge and skills obtained under 
his vocational rehabilitation plan.


CONCLUSION OF LAW

The Veteran was properly declared vocationally rehabilitated in 
November 2008, under Chapter 31, Title 38, United States Code.  
38 U.S.C.A. § 3100 (West 2000); 38 C.F.R. § 21.196, 21.283 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).

However, the VCAA is inapplicable to claims such as the one 
decided herein.  See Barger v. Principi, 16 Vet. App. 132 (2002).  
In Barger, the Court of Appeals for Veterans Claims (Court) held 
that the VCAA, with its expanded duties, is not applicable to 
certain cases, pointing out that the statute at issue in that 
case was not found in Title 38, United States Code, Chapter 51 
(i.e. the laws changed by VCAA). Likewise, the statute at issue 
in this matter is not found in Chapter 51; rather, it is found in 
Chapter 31.

VA vocational rehabilitation programs have their own provisions 
that address notification and assistance.  Under 38 C.F.R. § 
21.420(a) (2010) "VA will inform a veteran in writing of findings 
affecting receipt of benefits and services under Chapter 31." To 
that end, the Board recognizes that in the current case the RO 
has informed him as to findings affecting his claim.

Legal Criteria

The purpose of vocationally "rehabilitated status" is to identify 
those cases in which the goals of a rehabilitation program or a 
program of employment services have been substantially achieved.  
38 C.F.R. § 21.196(a).  A veteran's case shall be assigned to 
vocationally "rehabilitated" status when his or her case meets 
the criteria for rehabilitation contained in 38 C.F.R. § 21.283. 
38 C.F.R. § 21.196(b).

The provisions of 38 C.F.R. § 21.283 provides that for purposes 
of chapter 31 a veteran shall be declared rehabilitated when he 
or she has overcome the employment handicap to the maximum extent 
feasible as described in paragraph (c), (d) or (e) of this 
section; (b) the term "suitably employed" includes employment in 
the competitive labor market, sheltered situations, or on a 
nonpay basis which is consistent with the veteran's abilities, 
aptitudes and interests if the criteria contained in paragraph 
(c) (1) or (2) of this section are otherwise met.  

38 C.F.R. § 21.283(c) provides for cases where rehabilitation to 
the point of employability has been achieved.  The veteran who 
has been found rehabilitated to the point of employability shall 
be declared rehabilitated if he or she: (1) Is employed in the 
occupational objective for which a program of services was 
provided or in a closely related occupation for at least 60 
continuous days; (2) Is employed in an occupation unrelated to 
the occupational objective of the veteran's rehabilitation plan 
for at least 60 continuous days if the veteran concurs in the 
change and such employment: (i) Follows intensive, yet 
unsuccessful, efforts to secure employment for the veteran in the 
occupation objective of a rehabilitation plan for a closely 
related occupation contained in the veteran's rehabilitation 
plan; (ii) Is consistent with the veteran's aptitudes, interests, 
and abilities; and (iii) Utilizes some of the academic, technical 
or professional knowledge and skills obtained under the 
rehabilitation plan; or (3) Pursues additional education or 
training, in lieu of obtaining employment, after completing his 
or her prescribed program of training and rehabilitation services 
if: (i) The additional education or training is not approvable as 
part of the veteran's rehabilitation program under this chapter; 
and (ii) Achievement of employment consistent with the veteran's 
aptitudes, interests, and abilities will be enhanced by the 
completion of the additional education or training.

Factual Background

The Veteran is service-connected for a low back disability.

A May 2003 VA Form 28-8872 (Rehabilitation Plan) shows that the 
Veteran's program goal was to obtain and maintain employment in 
the business field.  DOT 189.  His objective was to complete the 
core courses (general education) at Butler County Community 
College that were necessary to transfer to a four year college.  
A subsequent September 2005 Rehabilitation Plan shows that the 
Veteran's program goal was to obtain and maintain employment in 
the business field and that the objective was to obtain a degree 
in business management at Friends University.

Information contained in the record dated between 2003 and 2008, 
including Special Reports of Training and records from Butler 
Community College and Friends University, show the Veteran 
attended Butler Community College.  He subsequently attended 
Friends University, where he graduated with a Bachelor of 
Business Administration degree in Business Management on April 
17, 2006 and a Master of Business-Executive Degree in May 2008.

A May 2008 letter from B.J.N., an Employment Coordinator with the 
VA Vocational Rehabilitation Program, shows that the Veteran's 
Vocational Rehabilitation and Employment (VR&E) file had been 
transferred to him.  According to B.N., the role of the 
Employment Coordinator was to assist the Veteran in his job 
search efforts to find suitable employment consistent with his 
education, training, and that which is compatible with his 
disabilities.   

A July 18, 2008 Monthly VR&E report shows that the Veteran had 
contacted various employers, including the [redacted], for a 
position, but that although he had had interviews and follow-ups, 
he had not landed a job.  

In an August 6, 2008 Monthly VR&E report, P.A., the Veteran's 
case manager, reported that the Veteran had been offered a part-
time (18 hours per week) job as a youth counselor at the Urban 
League, which would start in about two weeks.  P.A further 
indicated that the Veteran had also continued to search for other 
jobs, but that he had not been not been hired yet but had 
numerous good job leads to follow up on, and would start his 
part-time position as Youth Counselor for the [redacted].  P.A. 
also reported that the on-going plan for providing assistance to 
the Veteran was that he and the Veteran would continue to 
"partner until such time that he lands that career job."

In a September 18, 2008 Report of Contact, B.N. wrote that the 
Veteran stopped by and was asked about his job search.  B. N. 
also indicated that "DVOP indicated that the Veteran was working 
and I wanted to hear it from the Veteran but he would not tell me 
too much."  He further indicated that he would continue to visit 
with the DVOP in order to get more information and would continue 
to monitor the Veteran's job search efforts and assist as 
appropriate. 

In an October 7, 2008 Report of Contact, B. N. indicated that 
that he visited with the Veteran and D.K. a Vocational 
Rehabilitation Counselor (VRC), about a management position at 
the [redacted] that they want the Veteran to consider.  
Although the Veteran appeared to lack confidence in his ability 
to do the job, they discussed with him taking the position on a 
six month basis and then reviewing his progress at that time to 
re-evaluate his decision.  However, the Veteran felt another 
person at the facility deserved the position but lacked the 
educational component.  B. N. indicated that he would continue to 
monitor the Veteran's job search efforts and would assist as 
appropriate.

In an October 20, 2008 Monthly VR&E report, P.A. indicated that 
the Veteran was "continuing to search for jobs, but he is 
comfortable working at the [redacted]."  He indicated that the 
Veteran was "settling in to his position at the [redacted] and 
has been asked to do a number of tasks on a full-time basis."  
P. A. further noted that the Veteran had been hired and was 
working full-time.  With respect to the on-going plans for 
providing assistance to the Veteran, P. A. wrote that the Veteran 
"seemed content with his responsibilities at the [redacted] 
and has not really been actively searching for another job 
lately."

An October 20, 2008 Report of Contact shows that B.N. and the 
Veteran discussed his employment.  It was indicated that the 
Kansas Department of Commerce had sent B.N. a recent e-mail 
indicating that the Veteran was performing a number of tasks on a 
full-time basis.  According to B. N., when he asked the Veteran 
about it, the Veteran indicated that he was working in a full-
time capacity but had elected to receive no pay at the present 
time.  B.N. offered that it appeared the Veteran had a 
possibility of secondary gain for a pending financial issue and 
felt that if he accepted wages at that present time, "his 
pending financial issue may be affected."

In a November 11, 2008 Final Closure Statement, B.N. indicated 
that assignment of the Veteran's case to "rehabilitated status" 
had been authorized because his Individualized  Written 
Rehabilitation Plan (IWRP) had been completed, and that the 
Veteran had been employed in the occupational objective or in a 
closely related occupation for at least 60 continuous days.   B. 
N. noted that the Veteran's job description was that of an 
Administrative Assistant, DOT #169; the date the job began was 
8/1/08; the monthly salary was $2,349.00; the employer was the 
[redacted], and the name of the supervisor was Mr. C. 
D..

In a November 18, 2008 letter, J.A.S., a Vocational 
Rehabilitation and Employment Officer, informed the Veteran had 
he had completed his vocational rehabilitation program and had 
been declared "rehabilitated."  The decision was based on the 
fact that he had "successfully maintained" employment for at 
least 60 days since August 1, 2008 as an Administrate Assistant 
with the [redacted].

In a November 23, 2008 letter, the Veteran disagreed with the 
determination that he was rehabilitated and requested an 
administrative review of the VR&E Officer's decision.  

In a December 22, 2008 letter, the Veteran was notified that an 
administrative review had been completed and his request to 
overturn the decision to place his case in "rehabilitated status 
effective November 18, 2008," was denied.  The reason given for 
the denial was that employment information given by the Kansas 
Department of Commerce indicated that the Veteran had been 
employed by the [redacted] since August 1, 2008 as an 
Administrative Assistant and that his salary was documented as 
$2,349.00 per month.  It also indicated that the Veteran had 
received a Masters Degree in Business Administration, his 
employment position was classified as sedentary work, there was 
no evidence that his employment position exacerbated his service-
connected disability, and his employment was suitable given his 
service-connected disability.

In a December 31, 2008 e-mail to VA, C.D., Assistant Regional 
Director, South Central Kansas, Kansas Department of Commerce, 
provided documentation of a meeting that she had with the 
Veteran.  In pertinent part, it was noted that the [redacted] 
verified that the Veteran was volunteer until December 5, 2008, 
that he did not receive pay, and that he was a facilitator.  It 
was also noted that the Veteran indicated that the [redacted] 
asked him to volunteer until budget issues resolved, to see if he 
would be a good fit for a job that he was considering.  However, 
the budget issues never resolved.  His volunteer work included 
speaking with kids about overcoming barriers, working on 
projects, and reviewing case manager work for grammatical errors.  
The [redacted] had discussed a budget analyst position for the 
Veteran, but that position did not materialize.  He gave 2 weeks' 
notice in mid November and was no longer volunteering with the 
[redacted].

In a January 9, 2009 e-mail, C.D., Assistant Regional Director, 
South Central Kansas, Kansas Department of Commerce, indicated 
that she had informed VA that the Veteran was never a paid staff 
member for the [redacted] and was listed as a volunteer, that 
he assisted with the Youth Program 3 days a week, and probably 
averaged 10-12 hours per week.  It was indicated that the Veteran 
had started volunteering in approximately mid-August 2008 and had 
volunteered until a few weeks ago.  

On January 15, 2009, J.A.S., a Vocational Rehabilitation and 
Employment Officer, sent the Veteran a corrected letter that 
informed him that he had completed his vocational rehabilitation 
program and was declared "rehabilitated."  The decision was 
based on the fact that he had "successfully maintained" 
employment as a Volunteer Facilitator with the [redacted] since 
August 1, 2008. 

Legal Analysis

In this case, the Board finds that the Veteran was properly 
deemed vocationally rehabilitated to the point of employability 
under 38 C.F.R. § 21.283 (c)(2).  As noted above, 38 C.F.R. 
§ 21.283  in pertinent part, provides that a Veteran shall be 
declared rehabilitated  to the point of employability if he or 
she: (1) Is employed in the occupational objective for which a 
program of services was provided or in a closely related 
occupation for at least 60 continuous days; (2) Is employed in an 
occupation unrelated to the occupational objective of the 
veteran's rehabilitation plan for at least 60 continuous days if 
the veteran concurs in the change and such employment: (i) 
Follows intensive, yet unsuccessful, efforts to secure employment 
for the veteran in the occupation objective of a rehabilitation 
plan for a closely related occupation contained in the veteran's 
rehabilitation plan; (ii) Is consistent with the veteran's 
aptitudes, interests, and abilities; and (iii) Utilizes some of 
the academic, technical or professional knowledge and skills 
obtained under the rehabilitation plan.

Here, the Board acknowledges that record does not demonstrate 
that the Veteran has been employed in the occupational objective 
(i.e.--employment in the business field) for which his 
rehabilitation program of services was provided, or in a closely 
related occupation for at least 60 days.  Indeed, although the 
record (i.e. Monthly V R& E Reports from P.A., the Veteran's case 
manager, Reports of Contact from B. N., a V R & E Employment 
Coordinator, as well as statements and testimony from the 
Veteran) shows that the Veteran applied and interviewed for 
numerous business- related positions, there is no evidence that 
the Veteran was ever officially offered a job or has otherwise 
been employed in a business-related field.  Therefore, the Board 
concludes that the Veteran would not be deemed rehabilitated to 
the point of unemployability under 38 C.F.R. § 21.283 (c)(1).  

However, the Board notes that the Veteran is considered 
rehabilitated to the point of unemployability under 38 C.F.R. 
§ 21.283 (c)(2), which finds that a veteran shall be declared 
rehabilitated if  he or she is employed in an occupation 
unrelated to the occupational objective of the veteran's 
rehabilitation plan for at least 60 continuous days if the 
veteran concurs in the change and such employment: (i) Follows 
intensive, yet unsuccessful, efforts to secure employment for the 
veteran in the occupation objective of a rehabilitation plan for 
a closely related occupation contained in the veteran's 
rehabilitation plan; (ii) Is consistent with the veteran's 
aptitudes, interests, and abilities; and (iii) Utilizes some of 
the academic, technical or professional knowledge and skills 
obtained under the rehabilitation plan.

In this case, as noted above, the record shows that the Veteran 
followed intensive, yet unsuccessful efforts to secure employment 
in a business-related field.  Nevertheless, the record, including 
statements by the Veteran, also show that the Veteran was offered 
and accepted a part-time employment as a Youth 
Counselor/Facilitator at the [redacted] in August 2008, where 
he worked between 10 and 18 hours a week, and that he stopped 
working there in December 2008.  The record (including December 
2008 and January 2009 e-mails from C. D., Assistant Regional 
Director, Kansas Department of Commerce) reflects that his work 
tasks at the [redacted] included assisting with the Youth 
Program, speaking with youth about overcoming barriers, working 
on projects, assisting with documentation, and reviewing case 
manager work.  The Board notes that the Veteran's employment as a 
Youth Counselor/Facilitator is an occupation unrelated to the 
occupational objective set forth in his Rehabilitation Plan of 
obtaining and maintaining employment in the business filed.

Nevertheless, the record shows that the Veteran concurred with 
the change of employment.  In this regard, a December 2008 e-mail 
shows that the Veteran indicated that was asked to volunteer at 
the [redacted] to see if he would be a good fit for a job that 
he was considering taking, pending budget issues at the Urban 
League.  Specifically, during his May 2010 Videoconference 
Hearing, the Veteran indicated that he started volunteering at 
the [redacted] " to try to get a business administration 
position 'cause they said later there may be an opening." 
(Transcript (T.) at page (pg.) 6.)  Additionally, an October 20, 
2008 VR& E Report shows that P.A. the Veteran's case manager, 
indicated that the Veteran was continuing to look for jobs, but 
was "comfortable working at the [redacted]" and seemed 
"content with his responsibilities at the [redacted] and has 
not really been actively searching for another job lately"  
Moreover, an October 9, 2008 Report of Contact shows  B.N. noted 
that when the Veteran was presented with the opportunity to work 
in a position that was suitable to his training, interests, and 
aptitudes (i.e. a management position at the [redacted]), he 
appeared to lack the confidence in his ability to do the job.  
Further, the record, including a December 2008 e-mail, shows that 
the Veteran continued to work at the [redacted] until December 
2008, at which time he stopped volunteering at the [redacted] 
because the paid, full-time position that he wanted did not 
materialize.

The Board also finds that the Veteran's employment at the Urban 
League was consistent with his aptitudes, interests, and 
abilities and utilized some of the academic, technical or 
professional knowledge and skills obtained under the 
rehabilitation plan.  The Board notes that the record does not 
show that the Veteran has ever indicated that he did not have the 
aptitude, interest or ability to fulfill his tasks at the Urban 
League as a Youth Volunteer/Facilitator.  Additionally, as noted 
above, an October 2008 VR & E report shows that the Veteran 
seemed content with his responsibilities.  Further, the record 
shows that the Veteran had personal motivation and interest for 
accepting his employment at the [redacted].  According to the 
Veteran during his May 2010 videoconference hearing, he began 
volunteering at the [redacted] "to try to get a business 
administration position 'cause they said later there may be an 
opening." (Transcript (T.) at page (pg.) 6.)  Additionally, in 
reviewing the Veteran's resume and the transcripts of the courses 
that he took while obtaining his bachelors and masters degrees, 
the Board finds that it is reasonable to assume the Veteran used 
some of the academic and professional knowledge and skills that 
he acquired at such times to help perform his work tasks (i.e.- 
assisting with the Youth Program, speaking with youth about 
overcoming barriers, working on projects, assisting with 
documentation, and reviewing case manager work) while at the 
[redacted].  

Finally, the Board acknowledges the Veteran's contentions that 
his work experience at the [redacted] was as a volunteer only 
and that he never accepted a paid position.  The record reflects 
that the Veteran may have purposefully not accepted a paid 
position at the [redacted].  In this regard, an October 20, 
2008 Report of Contact shows that B.N., his employment 
coordinator, speculated that the Veteran elected to not receive 
pay at that time because it may impact a pending financial issue.  
Nevertheless, a January 2009 e-mail from C. D., an Assistant 
Regional Director at the Kansas Department of Commerce indeed 
shows that the Veteran was classified as a volunteer and that he 
was never a paid staff member.  However, whether the Veteran was 
a paid employee or a volunteer at the [redacted] is immaterial 
because 38 C.F.R. § 21.283 (b) provides that "suitably employed" 
includes employment in the competitive labor market, sheltered 
situations, or on a nonpay basis which is consistent with the 
veteran's abilities, aptitudes and interests.  Therefore, in this 
case, the Veteran's volunteer work (i.e. non pay basis 
employment) at the [redacted] is considered employment under 
38 C.F.R. § 38 C.F.R. 21.283.

In short, for the foregoing reasons, the Board finds that the 
Veteran was properly declared vocationally rehabilitated in 
November 2008, under the requirements of Chapter 31, Title 38, 
United States Code, and the appeal is denied.  


ORDER

The Veteran was properly declared vocationally rehabilitated in 
November 2008, under Chapter 31, Title 38, United States Code, 
and the appeal is denied.




___________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


